Citation Nr: 0323182	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-05 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation based on need 
for regular aid and attendance.

2.  Entitlement to special monthly compensation based on 
housebound benefit.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from December 1941 to October 1942 and from October 1942 
to November 1945.  He was a prisoner of war (POW) from April 
10, 1942 to October 1, 1942.

The initial appeal was brought to the Board of Veterans' 
Appeals (the Board) from an August 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines, that denied the above claims.

After receipt of the case by the Board, the Board forwarded 
the case for translation of certain documents which had been 
associated with the file.  The translations are now of 
record.  In part, these documents point out apparent problems 
that the veteran's daughter and custodian has had with regard 
to matters which may directly involve facets of the case at 
hand.  These are brought to the attention of, and should be 
addressed by, the RO.  



REMAND

The veteran is service connected for ischemic heart disease, 
rated as 60 percent disabling; peripheral neuropathy on all 
four extremities, rated as 10 percent disabling for each 
extremity; peptic ulcer disease, rated as 10 percent 
disabling; combined evaluation is 80 percent.  He also is in 
receipt of a total rating based on individual unemployability 
due to service connected disabilities.  

A VA examination for determining housebound status or the 
need for aid and attendance was undertaken in May 2001; 
report from that examination is of record.  The examiner 
described the veteran as being mentally incompetent and 
unable to walk without holding onto his daughter.  In hand 
written annotations to the examination work-sheet, he also 
described other physical disabilities to a limited extent.  
However, there is no specific opinion as to whether the 
veteran is either housebound or requires regular aid and 
attendance as defined within the regulations.

Moreover, in the course of the current appeal, the President 
of the United States signed into law in November 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  This act introduced several 
fundamental changes into the VA adjudication process.  These 
changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2002).  
Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that the veteran had not been provided with 
sufficient notification of the VCAA and such notification was 
sent to him, through his custodian, directly by the Board, in 
December 2002.  

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Thus, in light of this new judicial precedent, and with due 
consideration for the substantive evidentiary clarifications 
that need to take place, the Board is compelled to remand the 
veteran's case.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The case should be returned to the 
physician who examined the veteran in May 
2001 for a medical opinion as to whether, 
and/or to what extent the veteran is 
either housebound or requires aid and 
attendance by virtue of his mental or 
physical disabilities.  The rationale for 
these opinions should be delineated in 
full with annotations to the evidence of 
record.  

3.  The RO should also provide the 
veteran appropriate notice under the 
VCAA.  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO should review the claims file and 
ensure that no other notification or 
development action, in addition to that 
directed above, is required by the VCAA.  
If further action is required, it should 
be undertaken before further adjudication 
of the claims.  

4.  Finally, there should be 
readjudication of the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he, through his 
custodian, should be furnished a 
supplemental statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159 
(2002).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

